PER CURIAM.
This cause coming on for hearing upon the appellee’s motion to docket and dismiss the appeal heretofore noticed in the above entitled case, and the stipulation entered into by counsel for the respective parties to docket and dismiss, and the certificate of the clerk of the United States District Court for the Eastern District of Michigan, and the court being fully advised in the premises, now, therefore, it is ordered that the instant cause be, and the same is hereby, docketed and dismissed without costs to either party.